Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00179-CV

                            In the Interest of S.R., A.R., and J.R., Children

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-02399
                           Honorable Martha B. Tanner, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 5, 2015

AFFIRMED; MOTION TO WITHDRAW GRANTED

           This is an accelerated appeal from an order terminating appellant’s parental rights to her

three children, S.R., A.R., and J.R. Appellant’s court-appointed appellate attorney filed a brief

representing that he has conducted a professional evaluation of the record and determined that

there are no arguable grounds to be advanced on behalf of appellant. Counsel concluded that this

appeal is frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). See In the Interest of R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4

(Tex. App.—San Antonio 2003, order) (applying Anders procedure in an appeal from an order

terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio 2003,

no pet.). Appellant was provided copies of counsel’s brief and motion to withdraw and was

informed of her right to review the record and file her own brief. In addition, counsel advised
                                                                                      04-15-00179-CV


appellant to file a motion in this court if she wished to review the appellate record and enclosed a

form motion for that purpose. See Kelly v. State, 436 S.W.3d 313, 320 (Tex. Crim. App. 2014);

R.R., 2003 WL 21157944, at *4. Thereafter, this court set deadlines for appellant to file any motion

for the record and any pro se brief. Appellant did not file a motion for the record or a pro se brief.

       We have reviewed the record of the trial on the merits and counsel’s Anders brief, and we

agree that this appeal is without merit. Accordingly, we grant counsel’s motion to withdraw and

affirm the trial court’s order terminating appellant’s parental rights.


                                                       Karen Angelini, Justice




                                                 -2-